SUPREME COURT OF DELAWARE
LISA A. DOLPH                                              SUPREME COURT BUILDING
    Clerk                                                  55 THE GREEN
______________                                             DOVER DE 19901

DORIS J. ADKINS
   Chief Deputy Clerk
DEBRA J. ZATLOKOVICZ                                        (302) 739-4155
 Senior Court Clerk                                         (302) 739-4156
ELIZABETH A. FELICIANO
 Senior Court Clerk

                                    August 27, 2021


Ms. Melissa Cox
42 Bertha Drive
Magnolia, DE 19962

Ms. Julie Cox
70 Becky Lane
Dover, DE 19901

        RE:      Charles v. Charles, No. 118, 2021

Dear Ms. Cox and Mr. Cox:

       Pursuant to Supreme Court 16(a), you are advised that the Court has now
instructed that the above matter will now be considered submitted for decision
upon the briefs as of Friday, September 24, 2021.

                                   Very truly yours,
                                   /s/ Lisa A. Dolph